Citation Nr: 1452382	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include ankylosing spondylitis.

2.  Entitlement to service connection for a dental disability as a result of trauma for purposes of compensation.   


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1978 to July 1981.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction of the case was subsequently transferred to the RO in Providence, Rhode Island.  

The Veteran testified at a hearing held at the RO conducted by the undersigned Veterans Law Judge in May 2014.  A copy of the transcript is of record.  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims files reveal a copy of the hearing transcript.  

The issue of service connection for a dental disability as a result of trauma for the purposes of treatment has been raised by the record in the February 2012 Notice of Disagreement, but has not been adjudicated.  38 C.F.R. § 3.381(a) (2014) provides that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes only after the Veterans Health Administration (VHA) determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  In this case, the VBA, through the RO, explicitly adjudicated, and denied, the claim for entitlement to service connection for a dental disability for purposes of compensation, but did not explicitly address, or refer, the claim for entitlement to service connection for a dental disability for purposes of VA outpatient treatment.  The claim for entitlement to service connection for a dental disability as a result of trauma for purposes of treatment is therefore referred to VHA for appropriate action.   

The issue of service connection for a back disorder is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The Veteran does not have a dental disability for which compensation can be authorized.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of dental trauma for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The examination report reflects that the examiner recorded the Veteran's current complaints provided an opinion based on the Veteran's history and medical principles.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, the RO complied with its duty to obtain non-Federal records.  Some of the Veteran's private dentists provided general information regarding the types of treatment that they provided to the Veteran, but did not provide all of the treatments records.  They indicated that the actual treatment records were stored elsewhere.  38 C.F.R. § 3.159(c)(1) provides that VA will make reasonable efforts to obtain non-Federal records, generally, and perform an initial request and a follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  Id.  Here, the response of the private dentists indicated that a follow up request would be futile, and the RO thus acted consistent with its duty to assist in not making a follow up request.  Moreover, there is no indication that the records would relate to the dispositive issue in this case, which is whether there was loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.  As these records were therefore not relevant to the claim, the RO was not required to request them pursuant to its duty to assist.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Finally, at the May 2014 hearing, the undersigned explained the elements needed for a service connection claim, potential evidentiary defects were identified, and the Veteran was afforded an opportunity to describe his claimed disability and its history.  These actions supplement VCAA and comply with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal. 


Legal Principles and Analysis

The Veteran seeks service connection for residuals of dental trauma for compensation purposes.  He contends that an injury in service where he was elbowed in the mouth caused him to lose his teeth.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  That an injury incurred in service alone is not enough.  There must be disability resulting from that injury.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; Simington v. West, 11 Vet. App. 41, 44(noting the distinction between replaceable missing teeth which can be service connected for treatment purposes only and teeth lost "as a result of" loss of substance of body of maxilla and mandible "which can be assigned ratings anywhere from 0 to 100 % for compensation purposes").

The Veteran's service treatment records reflect that he was injured while playing basketball.  The Veteran testified that he was elbowed in the mouth which caused his tooth, tooth #7, and its roots to fall out on the basketball court.  The Veteran explicitly stated that he was hit in the mouth and not his jaw.  While in service, a flipper was produced for the Veteran which he wore until there was healing and then a three-unit anterior bridge was placed from tooth # 6 to tooth #8.  The bridge replaced tooth #7.  

The Veteran's private treatment records contain notations of severe adult periodontitis.  The records also showed that teeth # 6, 8, 9, and 10 needed to be extracted and that the he required a bridge from tooth #6 to tooth # 11.  

The Veteran was afforded a VA examination in January 2011.  The examiner concluded that it was quite possible that the trauma to the anterior quadrant of the elbow to the face also affected tooth #6, tooth #8, and possibly tooth #9.  The examiner explained that there was radiographic evidence from the pan that all of those teeth could have been involved with the accident and it took a number of decades for sequelae to show up.  The examiner ultimately opined that the Veteran was most likely service connected for tooth #7 and more likely than not teeth # 6, 8, and 9.  

The medical and lay evidence establish that the Veteran has missing teeth.  The Board acknowledges that the Veteran sustained an injury during service which resulted in missing teeth.  In spite of this injury, however, service connection for loss of teeth can be established for compensation purposes only if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Neither a medical professional nor the Veteran have provided any opinion that the Veteran experienced any loss of the body of the maxilla or mandible due to the in-service trauma which resulted in the loss of teeth.  Instead, the Veteran testified that he was hit in the mouth and not the jaw and that, at times, his jaw hurt, but it was because his mouth was unaligned.  

The January 2011 VA examiner reported that the bridge replaced tooth #7 and, as noted above, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.

Accordingly, as the Veteran does not have loss of the substance of the body of the maxilla or the mandible, or any other dental or oral condition for which compensation may be paid, service connection for compensation purposes must be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied.


REMAND

The Veteran seeks service connection for a back disorder, to include ankylosing spondylitis. 

The Veteran's private treatment records contain a diagnosis of ankylosing spondylitis.  The Veteran also testified that, during service, he had to carry a heavy backpack, he engaged in marching during basic training, and that he fell to the ground after he was elbowed in the mouth during a basketball game.  He explained that he began to experience back pain shortly after separation, in around 1985, and that he had heard that there were studies that linked arthritis to activities performed during boot camp.  The evidence thus indicates that the Veteran has current back disability that may be associated with service and a VA examination to determine the likely etiology of his current back disability is warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (the threshold for finding that the disability may be associated with service is low).  

Finally, at the May 2014 hearing, the Veteran testified that he had a workers compensation claim.  Those records could be potentially pertinent to this claim, and therefore should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the claimed back disorder, to include the Veteran's workers compensation claim.

The Veteran should be notified that he may submit medical evidence and clinical records to support his claim.

2.  The RO should then have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed back disorder.

The claims file and a copy of this Remand should be made available to the examiner for review in connection with his or her evaluation.

A detailed history should be elicited from the Veteran and any tests deemed necessary should be performed.

The examiner should then:

A) List all current diagnoses related to the Veteran's back.  

B) For each diagnosis provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the back disorder had its clinical onset during service or is otherwise related to an event or incident in service.

The examiner should also be made aware that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner is requested to provide a rationale for any opinion expressed.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Cheryl L. Mason 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


